Bell, Chief Judge.
The defendant was convicted by the trial court, a jury trial having been waived, of two counts of aggravated sodomy. Held:
1. The trial court did not err in finding that the victim, a sixteen-year-old male, was a competent witness. The examination of the victim by the court and counsel established that the victim knew the difference between the truth and a lie; and that he could be sent to jail for failing to relate the truth. Turpin v. State, 121 Ga. App. 294 (173 SE2d 455).
2. The evidence authorized the trial judge to find the defendant guilty of two acts of oral and anal sodomy by force and against the will of the victim. Code Ann. § 26-2002. The credibility of the victim’s testimony was for the trial judge’s determination and his judgment will not be disturbed by a reviewing court where as here there is evidence to support it. State v. Swift, 232 Ga. 535 (207 SE2d 459).

Judgment affirmed.


Webb and Marshall, JJ., concur.